Order filed, October 23, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-17-00776-CV

               IN THE INTEREST OF K. X. J. L., A CHILD, Appellant

                                              V.

     DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee


                        On Appeal from the 313th District Court
                                Harris County, Texas
                            Trial Court Case 2013-06554J


                                          ORDER
       The reporter’s record in this case was due October 19, 2017. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Jill Bartek, the official (or substitute) court reporter, to file the record in
this appeal, if any, within 10 days of the date of this order.


                                        PER CURIAM